IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 110 EM 2015
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
GABRIEL GONZALEZ,                            :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2015, the Motion Seeking Leave to

Exceed Word Count Limit is DENIED, and Petitioner is DIRECTED to file a compliant

Petition for Allowance of Appeal within 30 days.